                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

JONATHAN MORNING                                                                            PLAINTIFF

V.                                                          CIVIL ACTION NO. 3:18-CV-156-JMV

NANCY A. BERRYHILL,
ACTING COMMISSIONER OF
SOCIAL SECURITY                                                                          DEFENDANT


                          ORDER ON PETITION FOR ATTORNEY FEES

          Before the court are Plaintiff’s motion [26] for attorney fees pursuant to the Equal Access

to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and Defendant’s response [27]. For the reasons

set out below, the motion will be granted.

          In these proceedings Plaintiff sought judicial review of the Social Security

Commissioner’s final decision denying a claim for benefits. By Final Judgment [25] dated

February 28, 2019, this court remanded this case to the Commissioner for further proceedings.

Plaintiff now seeks attorney fees in the amount of $3,307.50 for 17.5 hours of attorney time

before this court on the grounds that Plaintiff was the prevailing party and the Commissioner’s

position was not “substantially justified.”      Defendant indicates she has no objection to

Plaintiff’s motion but, nevertheless, points out that any award should be made payable directly to

Plaintiff.

          The court, having thoroughly considered the motion, the response, and the applicable

law, finds the requested award is reasonable, and no special circumstance would make the award

unjust.      I further find the award should be paid directly to Plaintiff pursuant to Astrue v. Ratliff,

560 U.S. 586, 130 S. Ct. 2521 (2010).

          THEREFORE, IT IS ORDERED:
       That the Acting Commissioner shall promptly pay to Plaintiff a total of $3,307.50 in

attorney fees for the benefit of counsel for Plaintiff.

       This 1st day of May, 2019.



                                                                 /s/ Jane M. Virden
                                                                  U. S. MAGISTRATE JUDGE




                                                 2
